Warner v State of New York (2018 NY Slip Op 07590)





Warner v State of New York


2018 NY Slip Op 07590


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1105 CA 17-02003

[*1]RICHARD H. WARNER, AS EXECUTOR OF THE ESTATE OF MARY DOROTHY WARNER, DECEASED, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 105712.) (APPEAL NO. 2.) 


THE COSGROVE LAW FIRM, BUFFALO (EDWARD C. COSGROVE OF COUNSEL), FOR CLAIMANT-APPELLANT.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBURG OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Court of Claims (J. David Sampson, J.), entered March 15, 2017. The judgment dismissed the claim after a trial. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Warner v State of New York ([appeal No. 1] — AD3d — [Nov. 9, 2018] [4th Dept 2018]).
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court